Citation Nr: 0620295	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-43 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his December 2004 Substantive Appeal.  He was 
scheduled for such a hearing in March 2006, but failed to 
report for that hearing and provided no explanation for his 
failure to report.  Consequently, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Board notes that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).  

From January 2004 to August 2005, the veteran was seen in a 
VA medical facility on several occasions.  In the March 2004 
VA record, the examiner noted that test results were 
compatible with a DSM-IV diagnosis of PTSD.  The examiner 
cautioned that this determination was based on the self 
report of the veteran and needed to be corroborated by other 
clinical data.  

The Board is aware that the veteran provided a statement 
about his in-service stressors in an April 2004 letter.  He 
reported having suffered a nervous breakdown and receiving 
medical care at the Richland County Area Mental Health Center 
in 1974.  The veteran also has reported that he received 
mental health treatment while in prison in 1969 and 1970.  
However, clinical records referable to this treatment have 
not been obtained.  

Moreover, the Board finds that a VA examination addressing 
the nature and likely etiology of the claimed psychiatric 
disorder is "necessary" under 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
clinical records referable to treatment 
received by him in 1969 and 1970 (while 
in prison) and at the Richland County 
Area Mental Health Center in 1974.  The 
veteran also should be notified that he 
can submit additional medical evidence or 
other information to support his 
assertions of having PTSD due to a 
personal assault during his period of 
military service.  

2.  The RO also should arrange for the 
veteran to be afforded a VA examination 
in order to ascertain the nature and 
likely etiology of the claimed 
psychiatric disorder.  All indicated 
testing should be conducted in this 
regard.  The examiner should specifically 
include or exclude a diagnosis of PTSD.  
If PTSD is diagnosed, the criteria upon 
which such diagnosis is made, including 
identification of the stressors, should 
be indicated.  A complete rationale for 
all opinions expressed should be 
provided.  The veteran's claims file 
should be made available to the examiner 
for review.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the veteran's claim of 
service connection.  If the determination 
remains adverse to the veteran, he should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


